Citation Nr: 1212170	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-27 439A	)	DATE
	)
	)

THE ISSUE

Whether the April 27, 2010, Board of Veterans' Appeals (Board) decision determining that the Veteran had failed to advance a specific claim of clear and unmistakable error (CUE) in February 1974, May 1974, July 1986, and September 1993 rating decisions was clearly and unmistakably erroneous.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to September 1971.  

In an April 27, 2010, decision, the Board determined that the Veteran had failed to advance a specific claim of CUE in February 1974, May 1974, July 1986, and September 1993 rating decisions.  In April 2010, the Veteran submitted a Motion for Revision of the Board's April 27, 2010, decision.  


FINDINGS OF FACT

1.  In its April 27, 2010, the Board determined that the Veteran had failed to advance a specific claim of CUE in February 1974, May 1974, July 1986, and September 1993 rating decisions.  

2.  The Veteran has advanced no specific claim of CUE in the April 27, 2010, Board decision.  


CONCLUSION OF LAW

The issue of whether the April 27, 2010, Board decision determining that the Veteran had failed to advance a specific claim of CUE in February 1974, May 1974, July 1986, and September 1993 rating decisions was clearly and unmistakably erroneous is dismissed with no prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Inform and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Court has directed that the VCAA does not apply to claims of clear and unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  Clear and Unmistakable Error 

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2011).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2011).  

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404 (2011).  

In addressing the requirement of specificity in claims of CUE, the Court has clarified that: 

In contrast, it is harder in the context of CUE motions to define what amounts to a sympathetic reading because broadly reading CUE motions is a doubleedged sword.  While a broad reading can lead to faster adjudication of CUE theories and can expedite receipt of benefits if the motion is successful, it also has the potential to have broad res judicata effects as to motions that are denied.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir.2005) (holding that a Board decision is final as to all theories of entitlement before the Board, not just those actually considered and rejected).  Hence, the Court must consider the potential prejudice that would be caused to claimants if the Secretary "sympathetically" reads a theory into a CUE motion and then proceeds to issue a decision rejecting that theory so as to preclude any further attempts at revision.  Arguably, CUE theories are more likely to be successful when the claimant (self-represented or with representation) clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading.  Hence, the Court must be sensitive to the proper line between allegations that are rough but recognizable and those that lack the necessary specificity.   

Certainly, a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Accordingly, the Court concludes that Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective.  Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading").  For example, the Secretary may be required to infer the appropriate authority based upon a claimant's description of the factual basis of his CUE motion or to review the record for appropriate evidence where the appellant cites to a narrow authority that pertains only to one specific theory of Board error.  However, if the pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit. In that circumstance, a CUE motion is properly dismissed without prejudice. See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet.App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "hall be dismissed without prejudice to refiling").  In saying this, the Court is not trying to establish a bright-line rule.  Mechanical rules are easily misapplied to unsophisticated pro se pleadings.  Rather the Court recognizes that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).   

In its April 27, 2010, decision, the Board concluded that the Veteran's CUE motion did not reasonably raise a claim of CUE as it failed "to state, with any degree of specificity, what errors occurred in each rating decision or [to state] why the result in each decision would have been manifestly different but for the alleged error."  

In his April 2010 Motion to Revise the Board's decision, the Veteran advanced that:  

My appeal is based on the VA's own criteria for rating asthma.  The CUE in each of the rating decisions from 1973-1993 was that the New York Regional Office and the Los Angeles Regional Office did not follow the VA's disability criteria nor the VA's medical criteria of the time to correctly determine my disability rating.  ...  If the criteria for a CUE Motion has not been met, then I submit that the rating decisions from 1974-1993 have been mishandled.  I am requesting a thorough review of the unadjudicated 1977 rating increase, as well as the 1986 and 1993 rating decisions.  This appeal is separate from all other ongoing claims or appeals.  

In a March 2011 written statement, the Veteran advanced that the Board was "looking for a copy of my Motion for Revision of the 4/27/2010 Board decision" and he did not "recall submitting such a motion."  

In reviewing the Veteran's April 2010 Motion to Revise the April 27, 2010 Board decision, the Board is unable to ascertain the specific nature of the Veteran's CUE claim.  The Veteran identifies no specific error in the Board's determination that his CUE motion lacked specificity as to the claimed CUE in one or more rating decisions.  Indeed, he appears to advance solely that earlier effective dates are warranted for the various awards of increased evaluations for his service-connected bronchial asthma.  Given that the Veteran's pleading could encompass numerous theories that may be raised by the record, the Board concludes that the Veteran's Motion to Revise the Board's April 27, 2010, decision lacks the necessary specificity as required by the above cited authorities.  Therefore, it must be dismissed without prejudice to refiling.  


ORDER

The issue of whether the April 27, 2010, Board decision determining that the Veteran had failed to advance a specific claim of CUE in February 1974, May 1974, July 1986, and September 1993 rating decisions was clearly and unmistakably erroneous is dismissed with no prejudice to refiling..  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



